Rost, J.
There is no error in the judgment sustaining the exception filed by the defendant, and dismissing the petition.
Until the succession is liquidated it is impossible to ascertain whether the wife died rich, and unless she did and the husband is shown to be in necessitous circumstances, the marital portion is not due. See 6th La. 160 ; 17th La. 375; 9th Rob. 110.
After the judgment dismissing the petition had been rendered, there was nothing before the Court, and the motion to amend the petition was properly overruled.
We will further observe that administrators have no capacity to stand in judgment in actions of this kind, and that the heirs should, in all cases, bo made parties.
The judgment is affirmed, with costs.